Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to a 371 application filed on 04/30/2020 claiming priority to PCT/US2018/058605 filed on 11/01/2018, which claims priority to 62/580,104 filed on 11/01/2017,  in which claims 19-38 are pending and are being examined.


Examiner’s Note

Claims 19-27 refer to "A method of processing video data” and Claims 28-38 refers to "A video coding device”. Claims 28-38 are similarly rejected in light of rejection of claims 19-27, any obvious combination of the rejection of claims 19-27, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20170085913 A1), hereinafter Chen, in view of Chuang et al. (US 20180098079 A1), hereinafter Chuang.
	
	
	Regarding claim 19, Chen discloses a method of processing video data, the method comprising (Abstract): receiving a current coding unit (CU) in a video bitstream, the current CU neighboring a plurality of external sub-blocks along a boundary of the current CU (Fig. 7, element 710, 720); determining that the external sub-blocks share substantially similar motion information ([0007]); identifying a plurality of boundary samples inside the current CU, wherein the boundary samples belong to one or more sub-blocks of the current CU that are located across the boundary from the plurality of external sub-blocks (Fig. 7, [0024]); and performing motion compensation for the boundary samples by treating the plurality of external sub-blocks as an enlarged block and using the substantially similar motion information shared by the external sub-blocks for the motion compensation (Fig. 7, [0018]). 
	Chen discloses all the elements of claim 1 but Chen does not appear to explicitly disclose in the cited section external sub-blocks; similar motion.
	However, Chuang from the same or similar endeavor teaches external sub-blocks ([0125]-[0127]); similar motion ([0121], Fig. 8B, Fig. 16-17, also, Liu et al., US 20190158876 A1, Fig. 3-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to incorporate the teachings of Chuang for performing improved compensation (Chuang, [0002). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
 
	Regarding claim 20, Chen in view of Chuang discloses the method of claim 19, wherein the motion compensation is invoked once for the plurality of external sub-blocks rather than once for each of the external sub-blocks (Chen, Fig. 7, Chuang, Fig. 8A-B, Fig. 16-18, it is obvious to the ordinary skill in the art).  

	Regarding claim 21, Chen in view of Chuang discloses the video coding device of claim 19, wherein the motion compensation comprises an overlapped block motion compensation (OBMC) (Chen, Fig. 7, Chuang, Fig. 8A-B, Fig. 16-18, [0122], it is obvious to the ordinary skill in the art).  

	Regarding claim 22, Chen in view of Chuang discloses the method of claim 19, wherein the boundary samples are located along a horizontal boundary of the current CU (Chen, Fig. 7, Chuang, Fig. 8A-B, Fig. 16-18, [0127], it is obvious to the ordinary skill in the art).  

	Regarding claim 23, Chen in view of Chuang discloses the method of claim 19, wherein the one or more sub-blocks of the current CU have a sub-block size of 4x4 pixels (Chen, Fig. 7, Chuang, Fig. 8A-B, Fig. 16-18, [0075], [0127], it is obvious to the ordinary skill in the art).  

	Regarding claim 24, Chen in view of Chuang discloses the method of claim 19, wherein determining that the external sub-blocks share substantially similar motion information comprises comparing the respective motion vectors associated with the external sub-blocks and determining that the difference between the respective motion vectors is smaller than a threshold (Chen, Fig. 7, Chuang, Fig. 8A-B, Fig. 16-18, [0011], [0055], [0075], [0127], it is obvious to the ordinary skill in the art).  

	Regarding claim 25, Chen in view of Chuang discloses the method of claim 19, wherein the current CU is coded using a sub-block coding mode (Chen, Fig. 7, Chuang, Fig. 8A-B, Fig. 16-18, [0069],  [0075], [0127], it is obvious to the ordinary skill in the art).  

	Regarding claim 26, Chen in view of Chuang discloses the method of claim 19, wherein the current CU is coded in a sub-block coding mode and comprises a plurality of internal samples located along one or more inter-sub-block boundaries inside the current CU, and the method further comprises determining whether to apply motion compensation to the internal samples based on whether the current CU is coded in a spatial temporal motion vector prediction (STMVP) mode, wherein motion compensation (Chen, Fig. 7, Chuang, Fig. 8A-B, Fig. 16-18, [0099]-[0100],  [0075], [0127], it is obvious to the ordinary skill in the art).  

	Regarding claim 27, Chen in view of Chuang discloses the method of claim 26, further comprising: deriving motion information for the current CU based on a motion derivation sub-block size that is larger than 4x4 pixels; selecting the internal samples from a sub-block of the current CU, wherein the sub-block has a same sub-block size as the motion derivation sub-block size and the internal samples belong to different 4x4 units of the sub-block; and performing motion compensation for the internal samples based on the motion derivation sub-block size rather than a sub-block size of 4x4 pixels (Chen, Fig. 7, [0018], Chuang, Fig. 8A-B, Fig. 16-18, [0099]-[0100],  [0075], [0127], it is obvious to the ordinary skill in the art).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20170085913 A1), hereinafter Chen, in view of Chen et al. (“CE2: Report of OBMC with Motion Merging”, MPEG Meeting, Torino, 2011-07-13), hereinafter Chen1.
	
	
	Regarding claim 19, Chen discloses a method of processing video data, the method comprising (Abstract): receiving a current coding unit (CU) in a video bitstream, the current CU neighboring a plurality of external sub-blocks along a boundary of the current CU (Fig. 7, element 710, 720); determining that the external sub-blocks share substantially similar motion information ([0007]); identifying a plurality of boundary samples inside the current CU, wherein the boundary samples belong to one or more sub-blocks of the current CU that are located across the boundary from the plurality of external sub-blocks (Fig. 7, [0024]); and performing motion compensation for the boundary samples by treating the plurality of external sub-blocks as an enlarged block and using the substantially similar motion information shared by the external sub-blocks for the motion compensation (Fig. 7, [0018]). 

	However, Chen1 from the same or similar endeavor teaches external sub-blocks (Fig. 3); similar motion (Section 2.1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to incorporate the teachings of Chen1 for rate savings (Chen1, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

Regarding claim 28-38, See Examiner’s Note.

Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Mohammad J Rahman/Primary Examiner, Art Unit 2487